Citation Nr: 1411442	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  06-27 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an extraschedular evaluation for a seizure disorder, currently rated as 
60 percent from August 15, 2003 to July 8, 2007; 80 percent from July 9, 2007 to April 21, 2008; and 100 percent from April 22, 2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.J. 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 2000 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In April 2008, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  

In a May 2008 decision, the Board assigned a schedular disability rating of 60 percent from August 15, 2003 to July 8, 2007 for the Veteran's service-connected seizure disorder and assigned a schedular disability rating of 80 percent from July 9, 2007.  The Board remanded extraschedular consideration and entitlement to a total disability evaluation based on individual unemployability (TDIU).  In December 2009, the RO then granted the Veteran a 100 percent disability rating, effective April 22, 2008.  The RO also granted TDIU in July 2013, effective from August 15, 2003 to April 21, 2008, ending the date prior to receiving entitlement to a 100 percent rating.  

A TDIU rating is payable only when the schedular rating is less than total.  38 C.F.R. § 4.16(a) (2013).  The award of a 100 percent schedular rating renders moot the issue of entitlement to a TDIU rating for the period when the 100 percent rating is in effect.  As such, the issue of entitlement to TDIU is moot as to the entire period on appeal as the RO granted TDIU for the entire period prior to the grant of a 100 percent rating.  

Furthermore, as the Veteran's claim for a higher rating on a schedular basis was addressed in the May 2008 Board decision and December 2009 RO decision, the only issue for consideration at this time is whether the Veteran's seizure disorder warrants a higher rating on an extraschedular basis.  

As discussed below, the Board's remand instructions were substantially complied and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998). 
In light of the record, the Board refers the issue of a heart condition, secondary to service-connected seizure disorder to the RO.  The RO shall ask the Veteran to clarify whether he intends to file a claim for a heart condition, secondary to his service-connected seizure disorder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the period of the claim, the Veteran's service-connected seizure disorder has not resulted in an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for a seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records, lay statements, relevant VA and private treatment records, and VA examination reports have been associated with the claims file.    

In April 2008, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim for a higher disability rating for his service-connected seizure disorder.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, specifically the nature, frequency, and severity of the Veteran's seizures, and the Veteran provided testimony relevant to this element.  Thus, the Board can adjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board also finds that there was substantial compliance with the May 2008 remand directives.  In May 2008, the Board remanded the issue of entitlement to TDIU and extraschedular consideration, to include referring the Veteran's case to the Director of Compensation and Pension.  In January 2012, the Director of Compensation and Pension determined that extraschedular consideration was not warranted.  In April 2011 and July 2013 rating decisions, the RO granted entitlement to TDIU.  Thus, the record indicates that the Board's directives were substantially complied.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As such, VA has complied with its duties to notify and assist.       

Analysis

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the May 2008 Board decision assigned a schedular disability rating of 60 percent from August 15, 2003 to July 8, 2007 for the Veteran's service-connected seizure disorder and assigned a schedular disability rating of 80 percent from July 9, 2007.  In the same decision, the Board remanded the Veteran's case for referral to the Director of Compensation and Pension to determine whether the Veteran was entitled to an increased rating on an extraschedular basis.  

In January 2012, the Director of Compensation and Pension determined that extraschedular consideration was not warranted as the Veteran's seizure disorder is not so unusual or exceptional as to render the use of the regular schedular standard impractical.  

After a referral has been made and the Director of the Compensation and Pension Service has made a determination regarding entitlement to an extraschedular rating, the Board has jurisdiction to review that determination on a de novo basis.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

During the April 2008 Board hearing, the Veteran stated that he has minor seizures approximately three to four times per night and major seizures once or twice per month.  He stated that he does not go to the hospital when he experiences a minor seizure.  He also stated that his seizure condition impacts his ability to obtain employment and that his condition requires continuous medication.  

The rating criteria for major and minor epileptic seizures is adequate to describe the severity and symptoms of the Veteran's disability as the rating criteria considers the frequency and severity of the seizures, the nature of the seizures, to include a combination of major and minor seizures, and the need for continuous medication to control symptoms.  Furthermore, the evidence of record does not indicate that the Veteran experienced frequent periods of hospitalization as he reported that he does not go to the hospital when he has a minor seizure.    

As noted above, the Veteran is in receipt of a 100 percent schedular rating, effective April 22, 2008 and in receipt of TDIU for the entire appeal period prior to April 22, 2008.  Thus, because the Veteran is in receipt of a 100 schedular rating for his service-connected disability since the effective date of service connection, an extraschedular evaluation is not available.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Board acknowledges that the Veteran's seizure condition significantly impacts his ability to retain employment, he is in receipt of TDIU for the entire appeal period prior to the award of a 100 percent schedular rating.  In light of the foregoing, an increased rating on an extraschedular basis is not warranted.     


ORDER

Entitlement to an extraschedular evaluation for a seizure disorder, currently rated as 
60 percent from August 15, 2003 to July 8, 2007; 80 percent from July 9, 2007 to April 21, 2008; and 100 percent from April 22, 2008, is denied.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


